United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.U., Appellant
and
DEPARTMENT OF THE ARMY, PUEBLO
CHEMICAL DEPOT, Pueblo, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1680
Issued: January 9, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 1, 2017 appellant filed a timely appeal from a May 18, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish back and left shoulder
conditions causally related to the accepted January 31, 2017 employment incident.
On appeal appellant contends that he sustained a work-related left shoulder injury based
on his physician’s opinion.
1
2

5 U.S.C. § 8101 et seq.

Following the issuance of OWCP’s May 18, 2017 decision, appellant submitted new evidence. The Board’s
jurisdiction is limited to evidence which was before OWCP at the time it issued its final decision. Thus, the Board is
precluded from reviewing this new evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On February 7, 2017 appellant, then a 52-year-old industrial equipment maintenance
mechanic/welder/lifting inspector, filed a traumatic injury claim (Form CA-1) alleging that on
January 31, 2017 he sustained upper back and left shoulder injuries as a result of repetitive use of
his upper body during cutting and welding operations at work. He stopped work on the date of
injury and returned to work on February 6, 2017.
Medical reports and invoices dated February 28 and March 1, 16, and 28, 2017 from
Dr. Daniel A. Olson, an attending occupational medicine specialist, noted a history of injury that
appellant developed left shoulder pain while performing repetitious and continuous work that
involved welding and moving steel. He also noted a history of appellant’s social and family
background. Dr. Olson described examination findings and diagnosed work-related strain of
muscle(s) and tendon(s) of the right shoulder rotator cuff, initial encounter. He listed appellant’s
physical restrictions and advised that appellant could return to modified-duty work from
February 28 through March 13, 2017. Subsequently, Dr. Olson placed appellant off work on
March 13, 2017 and advised that he could return to modified work from March 28 through
April 18, 2017. In the March 1, 2017 invoice, he related that the objective findings were
consistent with a history of a work-related etiology. In a March 13, 2017 medical referral form,
Dr. Olson referred appellant for physical therapy treatment. He corrected his prior diagnosis of
work-related strain of muscle(s) and tendon(s) of the right shoulder rotator cuff, initial encounter
to reflect a diagnosis of work-related strain of muscle(s) and tendon(s) of the left shoulder rotator
cuff, initial encounter. In a second March 13, 2017 referral form, Dr. Olson again referred
appellant for physical therapy.
A March 16, 2017 report from a physical therapist addressed the treatment of appellant’s
left shoulder condition on that date. A January 31, 2017 laboratory report provided blood test
results.
In a January 31, 2017 report, Dr. Trace C. Caton, an emergency medicine specialist,
indicated that appellant complained about pain in his left upper back and left shoulder which
appellant attributed to his work. Appellant’s chief complaint was chest pain. He reported that he
was welding on January 31, 2017 and he felt sudden pain in his upper back below the scapula.
Dr. Caton noted a history of appellant’s medical and social history. He discussed examination
findings and diagnostic test results and reviewed laboratory test results. Dr. Caton diagnosed left
upper back pain. He provided a secondary diagnosis of dyspnea.
In a February 28, 2017 medical referral form, a physician assistant referred appellant for
physical therapy to treat his work-related bilateral shoulder strain.
OWCP, in an April 13, 2017 development letter, advised appellant that when his claim
was first received, it appeared to be a minor injury that resulted in minimal or no lost time from
work and, since the employing establishment did not controvert continuation of pay or challenge
the case, a limited amount of medical expenses were administratively approved and paid. It
noted that it had since reopened the claim for consideration because the medical bills had
exceeded $1,500.00. OWCP requested that appellant submit additional factual and medical
evidence to support his claim.

2

OWCP subsequently received an April 18, 2017 report in which Dr. Olson provided a
history of his treatment of appellant. Dr. Olson noted that appellant presented with left shoulder
pain from repetitive lifting and pushing. Appellant also had pain with impingement findings, but
responded extremely well to therapy. Dr. Olson diagnosed left shoulder sprain and possible
bursitis. He related that appellant’s activity at work with overhead reaching, pushing, and
welding contributed to his shoulder pain. Dr. Olson released appellant to return to full-duty
work with no restrictions as of the date of his letter. In additional reports dated April 18, 2017
and an April 25, 2017 invoice, he reiterated appellant’s history of injury. Dr. Olson described
examination findings and diagnosed strain of muscle(s) and tendon(s) of the left shoulder rotator
cuff, subsequent encounter. He again indicated that appellant was released to return to full-duty
work with no restrictions as of April 18, 2017.
On April 25, 2017 appellant responded to OWCP’s April 13, 2017 development
questionnaire. He explained that while sitting at his welding table at work, he lifted his left arm
to raise his hood and heard a pop and felt a stabbing pain in his left shoulder and down the left
side of his back. Appellant noted that he had severe breathing difficulty caused by this incident.
He reported his injury to his supervisor who brought him to a clinic for evaluation. Appellant
was transported by ambulance to a medical center emergency room for further evaluation and
treatment. He indicated that he had no similar disability or symptoms before his claimed injury.
Appellant clarified that he was claiming a traumatic injury.
OWCP received a January 31, 2017 chest x-ray from Dr. David R. Abbott, a radiologist.
Dr. Abbott provided an impression of mild streaky opacities within the lung bases favoring
subsegmental atelectasis or hypoventilatory change, although mild basilar infiltrate would be
difficult to exclude. He also provided an impression of no pneumothorax or pleural effusion.
Dr. Abbott found the cardiac silhouette within normal size limits.
In a February 23, 2017 authorization for examination and/or treatment form (Form CA16), the employing establishment authorized appellant’s medical treatment. In the attending
physician’s report portion of the Form CA-16 completed on February 28, 2017, Dr. Olson
indicated that the history of the employment injury provided by appellant was that pain
developed gradually in his left shoulder. He reported findings and reiterated his prior diagnosis
of left shoulder strain. Dr. Olson checked a box marked “Yes” indicating that the condition
found was caused or aggravated by the described employment activity. He indicated that
appellant could perform light work with restrictions.
In a February 28, 2017 report, Dr. Louis G. Arvanetes, a Board-certified radiologist,
related that his x-ray of the bilateral acromioclavicular (AC) joints was not compared to another
x-ray. He provided an impression that with and without weights, the distal clavicle and its
association with the acromion did not change on either side. Dr. Arvanetes reported that no bony
abnormality was appreciated. In another February 28, 2017 x-ray report, he advised that no
acute bony or joint abnormality was evident. Dr. Arvanetes related that one could argue that
there was some mild osteoarthritis about each AC joint and some evolving geode formation
within the right humeral greater tubercle on the right and maybe a small bony island. The upper
lungs were clear.

3

On April 6, 2017 a physical therapist noted a history of the claimed January 31, 2017
employment incident and described findings. She assessed appellant as having a left shoulder
strain secondary to a work-related injury.
By decision dated May 18, 2017, OWCP denied appellant’s traumatic injury claim as the
medical evidence of record did not contain a rationalized opinion from a physician to establish a
causal relationship between the diagnosed right shoulder condition and the accepted January 31,
2017 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence3 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability from work for which he or she claims compensation is causally
related to that employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.5
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged.6
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.7 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon complete factual and
medical background, showing a causal relationship between the claimed condition and the
identified factors.8 The claimant’s mere belief that the condition was caused or aggravated by
the employment is insufficient to establish causal relationship.9

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

6

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

7

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined, respectively).
8

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

9

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

4

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish back and left
shoulder conditions caused or aggravated by the accepted January 31, 2017 employment
incident.
Appellant submitted a series of reports dated February 28 to April 25, 2017 from his
attending physician, Dr. Olson. In these reports, Dr. Olson indicated that appellant developed
left shoulder pain while performing work activity and diagnosed work-related shoulder and
rotator cuff stains.10 For example, in an April 18, 2017 report, he opined that appellant’s work
activity, which included overhead reaching, pushing, and welding, contributed to his diagnosed
left shoulder sprain and possible bursitis. In a March 13, 2017 medical referral form, Dr. Olson
diagnosed work-related strain of muscle(s) and tendon(s) of the left shoulder rotator cuff. He
failed, however, to discuss the specific lifting incident on January 31, 2017 and address how it
would have caused or contributed to the diagnosed conditions. A physician must provide an
opinion on whether the employment incident described caused or contributed to the claimant’s
diagnosed medical condition and support that opinion with medical reasoning to demonstrate that
the conclusion reached is sound, logical, and rational.11 In a February 28, 2017 form report,
Dr. Olson noted that appellant reported a gradual development of pain in his left shoulder. He
provided findings and diagnosed left shoulder strain. Dr. Olson checked a box marked “Yes,”
indicating that the diagnosed condition was caused or aggravated by the described employment
activity. However, a report that addresses causal relationship with a check mark, without
medical rationale explaining how the employment incident caused or aggravated the alleged
injury, is of diminished probative value and insufficient to establish causal relationship.12
In reports dated April 18 and 25, 2017, Dr. Olson noted a history of the accepted
January 31, 2017 employment incident, and provided findings, diagnoses, and appellant’s work
capacity. However, he did not offer an opinion on whether the accepted work incident caused or
aggravated the diagnosed condition.13 Dr. Olson’s second referral form dated March 13, 2017
failed to mention the January 31, 2017 employment incident and also failed to provide an
opinion on whether appellant’s left shoulder strain was causally related to the January 31, 2017
work incident.14
Appellant also submitted Dr. Caton’s January 31, 2017 report. Dr. Caton noted a history
of the January 31, 2017 employment incident, discussed examination findings, and diagnosed
left upper back pain and dyspnea. The Board has consistently held that pain is a symptom and
10

In some of these initial reports, Dr. Olson identified the right rather than the left shoulder in his diagnoses. On
March 13, 2017 he corrected his error.
11

See John W. Montoya, 54 ECAB 306 (2003).

12

See D.B., Docket No. 16-0798 (issued December 2, 2016).

13

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship).
14

Id.

5

not a compensable medical diagnosis.15 Moreover, Dr. Caton failed to offer an opinion
addressing whether these conditions were caused or aggravated by the January 31, 2017
employment incident.16 Thus, the Board finds that Dr. Caton’s report is of diminished probative
value.
Likewise, the diagnostic reports from Drs. Abbott and Arvanetes as well as the
January 31, 2017 laboratory report are of diminished probative value. This evidence failed to
provide a physician’s opinion relating the diagnosed conditions to the accepted employment
incident.17
The March 16 and April 6, 2017 reports from a physical therapist and February 28, 2017
report from a physician assistant found that appellant had a work-related bilateral shoulder
condition. However, the Board has held that physical therapists and physician assistants are not
considered physicians as defined under FECA.18 As such, this evidence is also insufficient to
meet appellant’s burden of proof.
The Board finds that appellant has failed to submit rationalized, probative medical
evidence sufficient to establish a back or left shoulder injury causally related to the accepted
January 31, 2017 employment incident. Appellant, therefore, has not met his burden of proof.
On appeal appellant contends that he sustained a work-related left shoulder injury based
on his physician’s opinion. For the reasons set forth above, the Board finds that the weight of the
medical evidence failed to establish back and left shoulder conditions causally related to the
January 31, 2017 employment incident.
The Board notes that the employing establishment executed a Form CA-16 on
February 23, 2017 authorizing medical treatment. The Board has held that where an employing
establishment properly executes a Form CA-16, which authorizes medical treatment as a result of
an employee’s claim for an employment-related injury, it creates a contractual obligation, which
does not involve the employee directly, to pay the cost of the examination or treatment regardless
of the action taken on the claim.19 Although OWCP denied appellant’s claim for an employment
injury, it did not address whether he is entitled to reimbursement of medical expenses pursuant to
the Form CA-16.20 Upon return of the case, OWCP should further address this matter.

15

B.P., Docket No. 12-1345 (issued November 13, 2012); C.F., Docket No. 08-1102 (issued October 2008).

16

Supra note 13.

17

Id.

18

5 U.S.C. § 8101(2); Sean O Connell, 56 ECAB 195 (2004) (physician assistants); Jennifer L. Sharp, 48 ECAB
209 (1996) (physical therapists). See also Gloria J. McPherson, 51 ECAB 441 (2000); Charley V.B. Harley, 2
ECAB 208, 211 (1949) (a medical issue such as causal relationship can only be resolved through the submission of
probative medical evidence from a physician).
19

See D.M., Docket No. 13-535 (issued June 6, 2013). See also 20 C.F.R. §§ 10.300, 10.304.

20

L.D., Docket No. 16-1289 (issued December 8, 2016).

6

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish back
and left shoulder conditions causally related to the accepted January 31, 2017 employment
incident.
ORDER
IT IS HEREBY ORDERED THAT the May 18, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 9, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

